Exhibit 1.01 Image Sensing Systems, Inc. Conflict Minerals Report in Accordance with Rule 13p-1 under the Securities Exchange Act of 1934 This Conflict Minerals Report (Report) of Image Sensing Systems, Inc. (ISNS) for the calendar year ended December 31, 2016 is in accordance with Rule 13p-1 (“Rule 13p-1”) under the Securities Exchange Act of 1934. Please refer to Rule 13p-1, Form SD and Release No.34-67716 issued by the Securities and Exchange Commission (SEC) for definitions of certain terms used in this Report, unless otherwise defined herein. This Report has not been subject to an independent private sector audit as allowed under Rule 13p-1, which provides a temporary accommodation for the first four years following November13, 2012 for smaller reporting companies such as ISNS. ISNS develops and markets video and radar processing products for use in traffic applications such as intersection control, highway, bridge and tunnel traffic management and traffic data collection. ISNS’s Autoscope video products for sale in North America, the Caribbean and Latin America are manufactured through agreements with third parties. Its RTMS radar products for sale are manufactured under an agreement with a third party. In Europe and Asia, ISNS engages contract manufacturers to manufacture the Autoscope family of products. Most of the hardware components used to manufacture ISNS’s products are standard electronics components that are obtained from multiple sources. For more information about ISNS and its products, please refer to its Annual Report on Form 10-K for the year ended December 31, 2016 filed with the SEC. In accordance with Rule 13p-1, ISNS undertook due diligence to determine the country of origin status of the necessary conflict minerals used in its products. In conducting its due diligence, ISNS implemented the OECD Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas (OECD 2011), an internationally recognized due diligence framework. ISNS’s due diligence measures were based on the Electronic Industry Citizenship Coalition and Global e-Sustainability (“EICC/GeSI”) initiative with the smelters and refiners of conflict minerals who provide those conflict minerals to its suppliers.
